DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 7-8, 13, 15-17 and 20 are objected to because of the following informalities: 
In claim 1, lines 2-3, the phrase “the balloons” should read “the plurality of balloons” or “the plurality of inflatable balloons” to clarify the balloons is referring to the plurality of balloons previously introduced.
In claim 1, line 6, the phrase “each inflation tube” should read “each of the plurality of inflation tubes” to clarify that each inflation tube is introduced as a structure of the plurality of inflation tubes.  
In claim 2, line 2, the phrase “each balloon” should read “each of the plurality of inflatable balloons” to clarify the phrase is referring to each balloon of the plurality of balloons previously introduced.
In claim 2, lines 2-3, the phrase “the valves” should read “the plurality of valves” to clarify the phrase is referring to the plurality of valves previously introduced.
In claim 2, line 3, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 3, line 2, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 4, line 1, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 7, line 2, the phrase “the inflation tubes” should read “the plurality of inflation tubes”.
In claim 7, line 3, the phrase “the proximal ends” should read “the proximal ends of the plurality of inflatable balloons”.
In claim 7, line 4, the phrase “their side surfaces” should read “the side surfaces of the plurality of inflatable balloons”.
In claim 8, line 2, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 13, lines 3-4, the phrase “the inflatable balloons” should read “the plurality of inflatable balloons”.
In claim 13, lines 4-5, the phrase “a leftmost balloon” should read “a leftmost balloon of the plurality of inflatable balloons”.
In claim 13, lines 4-5, the phrase “a rightmost balloon” should read “a rightmost balloon of the plurality of inflatable balloons”.
In claim 15, line 4, the phrase “the inflatable balloons” should read “the plurality of inflatable balloons”.
In claim 15, lines 5-6, the phrase “the balloons” should read “the plurality of inflatable balloons”.
In claim 15, line 8, the phrase “each tube” should read “each of the plurality of inflation tubes”.
In claim 16, line 2, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 16, lines 2-3, the phrase “the valves” should read “the plurality of valves”.
In claim 16, line 3, the phrase “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 16, line 3, the phrase “each inflation tube” should read “each of the plurality of inflation tubes”.
In claim 17, line 1, the phrase “the inflation tubes” should read “the plurality of inflation tubes”.
In claim 17, line 2, “each balloon” should read “each of the plurality of inflatable balloons”.
In claim 20, Pg. 26, line 2, “the balloons” should read “the plurality of inflatable balloons”.
In claim 20, Pg. 26, line 5, “each inflation tube” should read “each of the plurality of inflation tubes”.
In claim 20, Pg. 26, line 9, “the inflatable balloons” should read “the plurality of inflatable balloons”.
In claim 20, Pg. 26, line 12, “the inflatable balloons” should read “the plurality of inflatable balloons”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim recites “the valves” in line 1. There is insufficient antecedent basis for this limitation in the claim, since valves have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one valve.
	Regarding claim 5, the claim recites “the internal inflation chambers of the laterally outward balloons”. There is insufficient antecedent basis for this limitation in the claim, since only one laterally outward balloon has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the internal inflation chamber of the at least one laterally outward balloon.
	Regarding claim 6, the claim recites “wherein the major dimension increases in each successively further laterally outward balloon”. Claim 5 previously introduced at least one laterally outward balloon attached to either side of the center balloon, therefore it is unclear how the major dimension would increase in each successively further laterally outward balloon from the center balloon, when only one laterally outward balloon has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a second further laterally outward balloon having an increase in major dimension with respect to the center balloon.
	Regarding claim 7, the claim recites “adjacent balloons” in line 3. It is unclear whether adjacent balloons are part of the plurality of inflatable balloons, or introduced as a new, separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to adjacent balloons of the plurality of inflatable balloons.
Regarding claim 8, the claim recites “two adjacent balloons” in line 3. It is unclear whether adjacent balloons are part of the plurality of inflatable balloons, or introduced as a new, separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to adjacent balloons of the plurality of inflatable balloons.
	Regarding claim 9, the claim recites “distal ends of adjacent balloons” in lines 2-3. It is unclear whether adjacent balloons are part of the plurality of inflatable balloons, or introduced as a new, separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to adjacent balloons of the plurality of inflatable balloons.
	Regarding claim 11, the claim recites “adjacent balloons” in line 3. It is unclear whether adjacent balloons are part of the plurality of inflatable balloons, or introduced as a new, separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to adjacent balloons of the plurality of inflatable balloons.
	Regarding claim 15, the claim recites “adjacent balloons” in line 11. It is unclear whether adjacent balloons are part of the plurality of inflatable balloons, or introduced as a new, separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to adjacent balloons of the plurality of inflatable balloons.
	Claims 16-19 are indefinite due to their dependencies on indefinite base claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osypka (US 2018/0133443 A1).
	Regarding claim 1, Osypka discloses (abstract; Paras. [0029]-[0041]; Figs. 1-5) an inflation device, comprising: 
	a plurality of independently inflatable balloons (balloons 11, 12, 13 and 14 independently inflatable via supply tubes, Para. [0029]; Fig. 1) attached to one another (outer balloons glued to central balloon, Para. [0031]), the balloons configured to move between a deflated, compressed state and an inflated, expanded state (balloons filled with liquid to inflate; therefore one of ordinary skill would’ve understood balloons to move between a deflated and inflated state, Para. [0029]); and 
	a plurality of inflation tubes (supply tubes 1-4, Para. [0029]; Fig. 1) connected to the plurality of inflatable balloons (Fig. 1), wherein each inflation tube is attached to a single one of the plurality of inflatable balloons (Para. [0029]).
	Regarding claim 4, Osypka discloses the device of claim 1. Osypka further discloses wherein each balloon defines a single internal inflation chamber (Paras. [0029]-[0030]; Fig. 1).
	Regarding claim 7, Osypka discloses the device of claim 1. Osypka further discloses wherein the plurality of inflatable balloons each have a distal end, a proximal end, and a side surface (annotated Fig. 1), wherein the inflation tubes are attached to the proximal ends and adjacent balloons are attached to one another along their side surfaces (balloons glued to each other, which one of ordinary skill would’ve understood to encompass being attached along a side surface of the balloons, Para. [0031]; Figs. 1-3).

    PNG
    media_image1.png
    832
    592
    media_image1.png
    Greyscale

Annotated Figure 1 of Osypka
	Regarding claim 8, Osypka discloses the device of claim 1. Osypka further discloses wherein the plurality of inflatable balloons are attached to one another in a plane (one of ordinary skill would’ve understood balloons 11-14 to be attached to each other in at least one plane, Fig. 1), with each balloon attached to no more than two adjacent balloons (outer balloons attached to center balloon 11, Para. [0031]; Fig. 3).
	Regarding claim 9, Osypka discloses the device of claim 1. Osypka further discloses wherein the plurality of inflatable balloons are arranged with a center balloon (11) distal end extending further 
	Regarding claim 11, Osypka discloses the device of claim 1. Osypka further discloses further comprising at least one guidewire lumen (lumen of supply tube 1, Para. [0030]) extending through one of the plurality of inflatable balloons (extends through central balloon 11, Para. [0030]; Fig. 1) or extending through a region of attachment between adjacent balloons.
	Regarding claim 13, Osypka discloses further comprising a connector element configured to attach the inflation device to a body lumen or organ (guidewire 7, which deploys balloon assembly in contact with lumen of heart and therefore attaches balloon assembly to body lumen, Para. [0030]), wherein the connector element connects distal ends of the inflatable balloons to proximal ends of the inflatable balloons (guidewire 7 extends through balloon assembly, therefore connecting distal and proximal ends of balloons on device, Fig. 1) or the connector element connects a side surface of a leftmost balloon to a side surface of a rightmost balloon.
Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollenauer (US 6032671).
	Regarding claim 20, Mollenauer discloses (abstract; Col. 3 line 49-Col. 9 line 24; Figs. 1-10) a method of forming a pouch within an abdominal wall, comprising: 
	inserting an inflation device between a first layer of tissue of the abdominal wall and a second layer of tissue of the abdominal wall immediately adjacent the first layer of tissue (device inserted through multiple layers of abdominal tissue, which one of ordinary skill would’ve understood to encompass being positioned between at least first and second layers, Col. 7 lines 1-47), the inflation device comprising: 
		a plurality of independently inflatable balloons attached to one another (first and second inflatable chambers of dissector 20, which are inflatable independently of each other, Col. 3 line 
		a plurality of inflation tubes connected to the plurality of inflatable balloons, wherein each inflation tube is attached to a single one of the plurality of inflatable balloons (inflation ports 25 and 35 each connected to first and second inflatable chambers, respectively, Col. 3 line 49-Col. 4 line 13; Fig. 1); 
	positioning the inflation device at a desired location of the pouch within the abdominal wall (device inserted through abdominal tissue for appropriate procedure, Col. 7 lines 1-47); 
	selectively and individually inflating the inflatable balloons within the abdominal wall, thereby separating the first layer of tissue from the second layer of tissue to form the pouch within the abdominal wall (balloon dissector 20 inflated with separate regions being inflated individually, Col. 7 lines 1-47); 
	deflating the inflatable balloons within the abdominal wall (balloon dissector 20 is deflated, Col. 7 lines 1-47, Col. 8 lines 19-34; Figs. 1-5); and 
	withdrawing the inflation device from the abdominal wall (balloon dissector removed, Col. 8 lines 19-34; Figs. 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Nobles (US 2002/0013601 A1).
	Regarding claim 2, Osypka discloses the device of claim 1. 
	However, Osypka fails to disclose further comprising a plurality of valves configured to control inflation and deflation of each balloon independently, wherein the valves are disposed either within each balloon or within each inflation tube.
	Nobles teaches (Para. [0076]; Figs. 3A-3B), in the same field of endeavor, a dilator device including a balloon (102 including inflation chamber 302, Paras. [0059] and [0076]) and a one-way valve disposed in the balloon (Para. [0076]) configured to control inflation and deflation of the balloon (valve 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka with the one-way valve, as taught by Nobles, such that each balloon would include a valve, in order to prevent over-inflation of the balloons.
	Regarding claim 3, Osypka discloses the device of claim 1.
	However, Osypka fails to disclose wherein the valves are disposed within each balloon.
	Nobles teaches (Para. [0076]; Figs. 3A-3B), in the same field of endeavor, a dilator device including a balloon (102 including inflation chamber 302, Paras. [0059] and [0076]) and a one-way valve disposed in the balloon (Para. [0076]), for the purpose of preventing over-inflation of the balloon (Para. [0076]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka with the one-way valve, as taught by Nobles, such that each balloon would include a valve, in order to prevent over-inflation of the balloons.
Claim 5-6, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Hofmann (US 4787388).
	Regarding claim 5, Osypka discloses the device of claim 4.
	Osypka further discloses wherein the plurality of inflatable balloons includes a center balloon (11, Para. [0029]) and at least one laterally outward balloon attached to either side of the center balloon (at least one outer balloon, which is attached to center balloon 11 and would therefore be attached to a side of center balloon 11, Paras. [0029] and [0031]; Fig. 1), wherein the internal inflation chamber of the center balloon has a generally circular cross-section (Fig. 3 depicts center balloon 11 including a generally circular cross-section of the internal inflation chamber).

	Hofmann teaches (Col. 2 lines 45-60; Figs. 1-3B), in the same field of endeavor, a dilation device including dilation balloons which may exhibit a circular cross-section or an elliptical cross-section (Col. 2 lines 45-60).
	Therefore, Osypka fails to disclose the balloons including an elliptical cross-section, but teaches the balloons including a circular cross-section, and Hofmann teaches balloons including either a circular cross-section or an elliptical cross-section and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the balloons including an elliptical cross-section, instead of the circular cross-section as taught by Osypka, because Hofmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the balloons including a circular cross-section or an elliptical cross-section.
	Regarding claim 6, Osypka (as modified) teaches the device of claim 5. 
	However, Osypka (as modified) fails to teach wherein the elliptical cross-section has a major dimension greater than a diameter of the center balloon internal chamber, and wherein the major dimension increases in each successively further laterally outward balloon.
	Note Osypka does disclose multiple outer balloons connected to center balloon 11, such that a second balloon would be connected to an opposite side of center balloon 11 (see Fig. 3). Further, Osypka (as modified) teaches an elliptical cross-section of at least one of the outer balloons.


	Regarding claim 15, Osypka discloses (abstract; Paras. [0029]-[0041]; Figs. 1-5) an inflation device, comprising: 
	a plurality of laterally adjacent independently inflatable balloons (balloons 11, 12, 13 and 14 independently inflatable via supply tubes and laterally adjacent as depicted in Fig. 1, Para. [0029]; Fig. 1) configured to be expanded from a collapsed delivery configuration to an expanded configuration (balloons filled with liquid to inflate; therefore one of ordinary skill would’ve understood balloons to move between a deflated and inflated state, Para. [0029]), the inflatable balloons including a series of longitudinally- oriented elongate balloons attached to one another along side surfaces thereof (Para. 
	a plurality of inflation tubes (supply tubes 1-4, Para. [0029]; Fig. 1), each tube connected to one of the plurality of balloons (Para. [0029]); and 
	at least one guidewire lumen (lumen of supply tube 1, Para. [0030]) extending through one of the plurality of inflatable balloons (extends through central balloon 11, Para. [0030]; Fig. 1) or extending through a region of attachment between adjacent balloons.
	However, Osypka fails to disclose an expanded configuration having a generally flattened profile.
	Hofmann teaches (Col. 2 lines 45-60; Figs. 1-3B), in the same field of endeavor, a dilation device including dilation balloons which may exhibit an elliptical cross-section (Col. 2 lines 45-60, note one of ordinary skill would’ve understood an elliptical cross-section to include a generally flattened profile due to the shape of an ellipse).
	Therefore, Osypka fails to disclose the balloons including a generally flattened profile, but teaches the balloons including a circular cross-section, and Hofmann teaches balloons including either a circular cross-section or an elliptical cross-section and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the balloons including an elliptical cross-section, instead of the circular cross-section as taught by Osypka, because Hofmann teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the balloons including a circular cross-section or an elliptical cross-section including a generally flattened profile.
	Regarding claim 17, Osypka (as modified) teaches the device of claim 15. Osypka further discloses wherein the inflation tubes are attached to proximal ends of each balloon (Fig. 1).
	Regarding claim 18, Osypka (as modified) teaches the device of claim 15. Osypka further discloses wherein the plurality of inflatable balloons are arranged with a distal end of the center balloon extending further distally than distal ends of the at least two side balloons (Fig. 1 depicts center balloon 11 extending further distally than outer balloons, Para. [0031]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Houser (US 5865801).
	Regarding claim 10, Osypka discloses the device of claim 1.
	However, Osypka fails to explicitly disclose wherein the plurality of inflatable balloons are compliant.
	Houser teaches (Col. 4 line 58-Col. 5 line 14; Fig. 1), in the same field of endeavor, a dilation balloon formed of a compliant material (Col. 4 line 58-Col. 5 line 14).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the balloon of a compliant material, since Osypka fails to disclose the specific material of the balloon and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Kutscher (US 2005/0209674 A1).
	Regarding claim 12, Osypka discloses the device of claim 1.
	However, Osypka fails to disclose further comprising an outer sleeve disposed around the plurality of inflatable balloons.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka with the sleeve, as taught by Kutscher, in order to remedy the need to collapse the balloons into a small diameter after deflation, assisting in returning the balloons towards their pre-expansion size.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Konstantino (US 2016/0136397 A1).
	Regarding claim 14, Osypka discloses the device of claim 1.
	However, Osypka fails to disclose wherein the plurality of inflatable balloons defines at least a 2x2 grid of balloons.
	Konstantino teaches (Paras. [0084]-[0095]; Figs. 1-4), in the same field of endeavor, a dilating balloon including a 2x2 grid (grid 30 defines separate balloon compartments, which one of ordinary skill would’ve understood to encompass a 2x2 grid based on the pattern as depicted in Fig. 2, Paras. [0087]-[0088]), for the purpose of creating isolated balloon regions for contacting a vessel to apply a uniform force thereto, while further including channels functioning as stress relief regions (Para. [0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka with the grid defining isolated balloons, as taught by Konstantino, in order to create isolated balloon regions for contacting a vessel to apply a .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Hofmann as applied to claim 15 above, and further in view of Nobles.
	Regarding claim 16, Osypka (as modified) teaches the device of claim 15.
	However, Osypka (as modified) fails to teach further comprising a plurality of valves configured to control inflation and deflation of each balloon independently, wherein the valves are disposed either within each balloon or within each inflation tube.
	Nobles teaches (Para. [0076]; Figs. 3A-3B), in the same field of endeavor, a dilator device including a balloon (102 including inflation chamber 302, Paras. [0059] and [0076]) and a one-way valve disposed in the balloon (Para. [0076]) configured to control inflation and deflation of the balloon (valve allows for inflation and deflation of the balloon, Para. [0076]), for the purpose of preventing over-inflation of the balloon (Para. [0076]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka (as modified) with the one-way valve, as taught by Nobles, such that each balloon would include a valve, in order to prevent over-inflation of the balloons.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Hofmann as applied to claim 15 above, and further in view of Kutscher.
	Regarding claim 19, Osypka (as modified) teaches the device of claim 15.
	However, Osypka (as modified) fails to teach further comprising an outer sleeve disposed around the plurality of inflatable balloons.
	Kutscher teaches (Para. [0157]; Figs. 11A-11B), in the same field of endeavor, a balloon assembly which may be used in several areas of the body including the heart comprising a plurality of inflatable 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Osypka (as modified) with the sleeve, as taught by Kutscher, in order to remedy the need to collapse the balloons into a small diameter after deflation, assisting in returning the balloons towards their pre-expansion size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4878495 to Grayzel, disclosing a plurality of independently inflatable balloons.
US 6527692 to Weinberger, disclosing a plurality of independently inflatable balloon segments with separate inflation lumens.
US 2012/0215053 A1 to Gim, disclosing a plurality of independently inflatable balloons including a plurality of inflation tubes.
US 2012/0209375 A1 to Madrid, disclosing a plurality of independently inflatable balloons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771